Name: Council Regulation (EEC) No 228/85 of 29 January 1985 imposing a definitive anti-dumping duty on imports of oxalic acid originating in Brazil
 Type: Regulation
 Subject Matter: competition;  chemistry;  America
 Date Published: nan

 No L 26/6 Official Journal of the European Communities 31 . 1 . 85 COUNCIL REGULATION (EEC) No 228/85 of 29 January 1985 imposing a definitive anti -dumping duty on imports of oxalic acid originating in Brazil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the Commission proposal submitted after consultations within the Advisory Committee established by the abovementioned Regulation, Whereas : D. Injury (4) Although the abovementioned Brazilian exporter alleged that the Community industry was not being injured by the dumped imports, no fresh evidence regarding injury to the Community industry has been submitted . The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 2553/84. (5) In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of oxalic acid originat ­ ing in Brazil , taken in isolation from that caused by other factors, has to be considered as material . A. Provisional action ( 1 ) The Commission, by Regulation (EEC) No 2553/84 (2), imposed a provisional anti-dumping duty on imports of oxalic acid originating in Brazil . ( By the same Regulation an undertaking offered by the German Democratic Republic exporter was accepted by the Commission and the proceeding as it concerned Spain was terminated. B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty, a Brazilian exporter concerned made written submissions making known its views on the duty. This exporter also requested to be informed of certain facts and essential considerations on the basis of which the Commission intended to recom ­ mend definitive action, and this request was granted. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty. The Commission, therefore, considers its findings on dumping as set out in Regulation (EEC) No 2553/84 to be definitive. E. Community interest (6) No information has been submitted regarding Community interests subsequent to the imposition of the provisional duty and the Commission's conclusions on Community interest in Regulation (EEC) No 2553/84 therefore remain unchanged. In these circumstances, protection of the Commu ­ nity's interest calls for the imposition of a defini ­ tive anti-dumping duty on imports of oxalic acid originating in Brazil . F. Definitive duty (7) In the light of the above determinations and since the Commission's conclusions on the rate of the provisional anti-dumping duty as set out in Regu ­ lation (EEC) No 2553/84 have remained unchanged, the amount of the definitive anti ­ dumping duty should be the same as the amount of the provisional anti-dumping duty. G. Undertaking (8) The only Brazilian exporter to cooperate in the investigation, Industrias Quimicas e Explosives SA, having been informed that the main findings of the preliminary investigation had been confirmed, offered an undertaking which the Commission considered would eliminate the injury caused by the dumped imports and which was therefore considered acceptable, .(') OJ No L 201 , 30 . 7 . 1984, p . 1 .(2) OJ No L 239, 7. 9 . 1984, p . 8 . 31 . 1 . 85 Official Journal of the European Communities No L 26/7 they shall be increased or reduced by 1 % for each increase or decrease of one month in the period for payment. 3 . The duty shall not apply to oxalic acid exported by Industrias QuÃ ­micas e Explosivos SA, Lorena, Brazil . HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of oxalic acid falling within Common Customs Tariff subheading ex 29.15 A I, corresponding to NIMEXE code ex 29.1'5-11 , orig ­ inating in Brazil . 2 . The amount of the duty shall be 17,6 % of the price per tonne net, free-at-Community-frontier, before duty. The free-at-Community-frontier prices shall be net if the conditions of sale provide for payment within 30 days from the date of shipment ; 4 . The provisions in force with regard to customs duties shall apply. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 January 1985 . For the Council The President G. ANDREOTTI